Name: Council Regulation (EU) NoÃ 1325/2013 of 9Ã December 2013 amending Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  oil industry
 Date Published: nan

 13.12.2013 EN Official Journal of the European Union L 334/2 COUNCIL REGULATION (EU) No 1325/2013 of 9 December 2013 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union market for jet fuel depends considerably on imports of jet fuel from third countries. (2) Although bilateral aviation agreements between Member States and third countries typically include provisions concerning duty relief for jet fuel, it is necessary to lay down common rules on duty relief for jet fuel in order to ensure clarity and uniformity in this regard, to provide legal certainty for operators and to avoid any distortion of competition resulting from differing practices and rules. (3) A significant part of jet fuel imports to the Union originates in countries that benefit from the scheme of generalised tariff preferences or have preferential access to the Union market, and thus the imports are duty-free. (4) With the application of tariff preferences in accordance with Regulation (EU) No 978/2012 of the European Parliament and of the Council (1) starting from 1 January 2014, a number of countries which are important exporters of jet fuel will cease to be beneficiaries of that preferential access to the Union market, and certain other exporting countries will not benefit from preferential access for certain product categories, including fuel, in accordance with Commission Implementing Regulation (EU) No 1213/2012 (2). (5) The imposition of customs duties on jet fuel from those suppliers would likely cause an increase in the price of jet fuel on the Union market as it is not economically viable for refineries in the Union to increase their production of aviation fuel to any significant degree. (6) It is therefore appropriate to suspend the autonomous rate of customs duty for jet fuel. The suspension should cover all products falling within CN code 2710 19 21. Taking into account possible future changes in the market situation of jet fuel, the suspension should be reviewed on the basis of an assessment within five years. (7) Annex I to Council Regulation (EEC) No 2658/87 (3) should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EEC) No 2658/87, the text for CN code 2710 19 21 in column 3 of the table in Chapter 27 of Section V of Part Two, is replaced by the following: 4,7 (4) Article 2 This Regulation shall enter into force on 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2013. For the Council The President A. PABEDINSKIENÃ  (1) Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (OJ L 303, 31.10.2012, p. 1). (2) Commission Implementing Regulation (EU) No 1213/2012 of 17 December 2012 suspending the tariff preferences for certain GSP beneficiary countries in respect of certain GSP sections in accordance with Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences (OJ L 348, 18.12.2012, p. 11). (3) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (4) Autonomous rate of duty: Free.